Citation Nr: 9926847	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin condition due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1965 to 
August 1967 and from October 1967 to March 1972, including 
two tours of duty in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of September 1995 in which 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO) determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim for entitlement to service connection for a 
skin condition due to exposure to Agent Orange.


REMAND

This case was previously before the Board in March 1998.  At 
that time, the Board remanded the case to the RO to ascertain 
whether the appellant had previously been afforded a personal 
hearing, and, if not, whether he desired a hearing.  In 
September 1998 a hearing was conducted at the RO.  During his 
hearing he testified that a VA physician at the medical 
facility in Alexandria informed him that his skin problems 
were related to herbicide exposure.  He stated that this 
occurred five or six years earlier (1992 or 1993).  He 
indicated that this should be in the treatment records. 
Subsequently, the RO requested the outpatient records from 
the Alexandria facility from 1994 to the present.  It is 
unclear as to whether the treatment records for 1992 and 1993 
have been requested.  He also testified that he was treated 
for skin problems approximately a year to a year and one half 
following service at the VA facility in Alexandria.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies any 
private and VA medical records, regarding 
treatment for his skin disabilities since 
his release from active duty to the 
present.  The RO is requested to obtain 
any records, which are not on file.  The 
appellant should be informed that he has 
the opportunity to submit any other 
additional evidence and arguments. See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  Such evidence which would be 
beneficial in reopening his claim would 
include medical evidence which tends to 
show a causal relationship between his 
current skin problems and his military 
service.

2.  The RO should request the VA medical 
facility in Alexandria, Louisiana to 
furnish copies of any medical records 
pertaining to treatment prior to October 
22, 1974, during 1992 and 1993, and all 
current records.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











